EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with John Guerra on February 11th, 2020.
The application has been amended as follows:

CLAIM AMENDMENTS
Listing of Claims
This listing of claims will replace all prior versions and listings of claims in the application:

1.	(Currently Amended) A method performed by a first access point (AP) of a wireless local area network (WLAN), comprising:
determining, by the first AP, a WLAN limit based on an estimated cumulative interference that a plurality of APs causes to a non-WLAN incumbent system when the plurality of APs and the non-WLAN incumbent system both utilize at least a same first portion of a first frequency band in a geographical area;
determining, by the first AP, a current cumulative interference caused by the plurality of APs in the geographical area that utilize the first portion of the first frequency band; and
based on the current cumulative interference and the WLAN limit to prevent the current cumulative interference from exceeding the WLAN limit.

2.	(Withdrawn – Previously Presented) The method of claim 1, further comprising: 
detecting a signal associated with the non-WLAN incumbent system in the geographical area; and
managing the configuration of the first AP based on the WLAN limit in response to a determination that the signal associated with the non-WLAN incumbent system has been detected in the geographical area.

3.	(Withdrawn – Previously Presented) The method of claim 1, wherein determining the WLAN limit includes:
determining a threshold interference level;
determining estimated cumulative interference amounts that would be caused by different quantities of APs to the non-WLAN incumbent system; and
setting the WLAN limit to a maximum quantity of APs having a highest one of the estimated cumulative interference amounts that is below the threshold interference level.

4.	(Withdrawn – Previously Presented) The method of claim 1, wherein determining the WLAN limit includes:
maintaining a history of previous cumulative interference amounts for different quantities of APs utilizing the first portion of the first frequency band in the geographical area; and
determining the WLAN limit based, at least in part, on the history of previous cumulative interference amounts for different quantities of APs.

5.	(Withdrawn – Previously Presented) The method of claim 1, wherein determining the WLAN limit includes obtaining an indication of the WLAN limit from at least one member selected from a group consisting of a configuration parameter of the first AP, a 

6.	(Withdrawn – Previously Presented) The method of claim 1, wherein determining the WLAN limit includes:
collecting interference measurements from one or more client devices; and 
determining the current cumulative interference based, at least in part, on the interference measurements from the one or more client devices.

7.	(Previously Presented) The method of claim 1, further comprising:
communicating a control message from the first AP to at least a second AP, wherein the control message includes at least one member selected from a group consisting of:
the WLAN limit determined by the first AP;
interference measurements regarding at least the first portion of the first frequency band; 
identification of existing APs in the geographical area; and
the current cumulative interference determined by the first AP.

8.	(Previously Presented) The method of claim 1, wherein managing the configuration of the first AP includes:
determining that the current cumulative interference exceeds a cumulative interference limit of the non-WLAN incumbent system; and
modifying the configuration of the first AP to reduce the current cumulative interference in response to a determination that the current cumulative interference exceeds the cumulative interference limit.

9.	(Previously Presented) The method of claim 1, wherein managing the configuration of the first AP includes:
modifying the configuration of the first AP to reduce the current cumulative interference in the geographical area in response to a determination that that the current cumulative interference exceeds the WLAN limit.

10.	(Previously Presented) The method of claim 9, wherein modifying the configuration of the first AP includes at least one member selected from a group consisting of:
refraining from establishing a first AP coverage area of the first AP in the first portion of the first frequency band;
configuring the first AP coverage area to utilize a second portion of the first frequency band that is different from the first portion;
performing a channel reselection to a new channel that is different from the first portion of the first frequency band and establishing the first AP coverage area using the new channel; 
configuring the first AP coverage area to utilize a second frequency band that is different from the first frequency band; and
causing a second AP to modify a second AP coverage area of the second AP.

11.	(Previously Presented) The method of claim 1, further comprising:
receiving a request from a first client device for a connection between the first client device and the first AP;
updating the estimated cumulative interference to the non-WLAN incumbent system based, at least in part, on a projected additional interference that would result from granting the request; and
determining whether to grant or reject the request based, at least in part, on whether the updated estimated cumulative interference to the non-WLAN incumbent system exceeds the WLAN limit.

12.	(Previously Presented) The method of claim 1, wherein the first portion of the first frequency band includes a first channel defined within the first frequency band, and wherein the WLAN limit is determined as a maximum quantity of APs that can utilize the first channel in the geographical area.



14.	(Withdrawn – Previously Presented) The method of claim 13, further comprising:
determining that the geographical area associated with the first AP matches at least part of a satellite coverage area for the incumbent signal of a satellite, the satellite coverage area based, at least in part, on a current geographical position of the satellite; and
determining the WLAN limit to prevent the estimated cumulative interference to the incumbent signal from exceeding a threshold interference level.

15.	(Withdrawn – Previously Presented) The method of claim 1, further comprising:
determining the geographical area associated with the first AP; and
determining that the non-WLAN incumbent system has a coverage area that overlaps at least part of the geographical area associated with the first AP. 

16.	(Withdrawn) The method of claim 15, wherein the geographical area is defined in relation to a location, an apartment building, an office building, a home, a business address, or a sports venue where the first AP is located.

17.	(Withdrawn) The method of claim 15, wherein the geographical area is defined by a distance from a central location associated with the first AP.

18.	(Withdrawn) The method of claim 1, wherein a size of the geographical area is based, at least in part, on a range associated with a first AP coverage area of the first AP.
19.	(Currently Amended) A first access point (AP) of a wireless local area network (WLAN), comprising:
a processor configured to:

determine a current cumulative interference caused by the plurality of APs in the geographical area that utilize the first portion of the first frequency band, and
manage a configuration of an interface of the first AP based on the current cumulative interference and the WLAN limit to prevent the current cumulative interference from exceeding the WLAN limit; and
the interface configured to operate a coverage area of the WLAN based on the configuration.

20.	(Withdrawn – Previously Presented) The first AP of claim 19, wherein the processor is further configured to:
determine that a signal associated with the non-WLAN incumbent system has been detected in the geographical area; and
manage the configuration of the interface of the first AP based on the WLAN limit in response to a determination that the signal associated with the non-WLAN incumbent system has been detected in the geographical area. 

21.	(Withdrawn – Previously Presented) The first AP of claim 19, wherein the processor is further configured to:
determine a threshold interference level;
determine estimated cumulative interference amounts that would be caused by different quantities of APs to the non-WLAN incumbent system; and
set the WLAN limit to a maximum quantity of APs having a highest one of the estimated cumulative interference amounts that is below the threshold interference level.


collect interference measurements from one or more client devices; and 
determine the current cumulative interference based, at least in part, on the interference measurements from the one or more client devices.

23.	(Previously Presented) The first AP of claim 19, wherein the instructions, when executed by the processor, cause the first AP to:
modify the configuration of the interface of the first AP to reduce the current cumulative interference in the geographical area in response to a determination that that the current cumulative interference exceeds the WLAN limit.
24.	(Currently Amended) A computer-readable medium having stored therein instructions which, when executed by a processor of a first access point (AP) of a wireless local area network (WLAN), cause the first AP to:
determine a WLAN limit based on an estimated cumulative interference that a plurality of APs causes to a non-WLAN incumbent system when the plurality of APs and the non-WLAN incumbent system both utilize at least a same first portion of a first frequency band in a geographical area;
determine a current cumulative interference caused by the plurality of APs in the geographical area that utilize the first portion of the first frequency band; and
manage a configuration of the first AP based on the current cumulative interference and the WLAN limit to prevent the current cumulative interference from exceeding the WLAN limit.

25.	(Withdrawn – Previously Presented) The computer-readable medium of claim 24, wherein the instructions, when executed by the processor, cause the first AP to:
determine that a signal associated with the non-WLAN incumbent system has been detected in the geographical area; and


26.	(Withdrawn – Previously Presented) The computer-readable medium of claim 24, wherein the instructions, when executed by the processor, cause the first AP to:
determine a threshold interference level;
determine estimated cumulative interference amounts that would be caused by different quantities of APs to the non-WLAN incumbent system; and
set the WLAN limit to a maximum quantity of APs having a highest one of the estimated cumulative interference amount that is below the threshold interference level.

27.	(Withdrawn – Previously Presented) The computer-readable medium of claim 24, wherein the instructions, when executed by the processor, cause the first AP to:
collect interference measurements from one or more client devices; and 
determine the current cumulative interference based, at least in part, on the interference measurements from the one or more client devices.

28.	(Previously Presented) The computer-readable medium of claim 24, wherein the instructions, when executed by the processor, cause the first AP to:
modifying the configuration of the first AP to reduce the current cumulative interference in the geographical area in response to a determination that that the current cumulative interference exceeds the WLAN limit.
29.	(Currently Amended) An apparatus, comprising:
means for determining, by the first AP, a WLAN limit based on an estimated cumulative interference that a plurality of APs causes to a non-WLAN incumbent system when the plurality of APs and the non-WLAN incumbent system both utilize at least a same first portion of a first frequency band in a geographical area;

means for managing, by the first AP, a configuration of the first AP based on the current cumulative interference and the WLAN limit to prevent the current cumulative interference from exceeding the WLAN limit.
30.	(Previously Presented) The apparatus of claim 29, further comprising:
means for modifying the configuration of the first AP to reduce the current cumulative interference in response to a determination that that the current cumulative interference exceeds the WLAN limit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465                                                                                                                                                                                                        

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465